DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This Office action is in response to Applicant's communication filed June 8, 2022 in response to the Office action dated March 8, 2022. Claims 1, 8, and 15 have been amended. Claims 7 and 14 have been canceled. Claims 16 – 20 have been added. Claims 1 - 6, 8 - 13, and 15 - 20 are pending in this application.

Claim Objections

Claim 19 is objected to because of the following informalities:  
	“of the available storage space for use by other file system at the target moment only” Should read ““of the available storage space for use by another file system at the target moment only”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The term “quickly” in claim 19 is a relative term which renders the claim indefinite. The term “quickly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	
	For purposes of examination, since 'quickly' is not clearly defined and modern computers processes millions of instructions per second, the use of any computers for recycling will be seen as “recycling quickly”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 8 – 13, 15 – 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Popuri (U.S. Patent Publication 10,509,667) in view of Oberhofer  (US Patent Application Publication 2015/0006835) and Cherkasova (US Patent Application Publication 2011/0082972).

Regarding claim 1, Popuri teaches a method for managing a storage space, comprising: 
determining, based on sizes of a storage space used by a file system at a set of historical moments and a current moment, a plurality of predicted sizes of a storage space to be used by the file system at a plurality of future moments; (Popuri Col 28, lines 1-35) “In various embodiments, samples of the aggregated effective historical space usage of a predetermined historical window of time ( e.g., the past 30 days) are input into each of one or more different statistical models and the statistical models are configured to output various predictions of space usage across all the VMs that reside at the current storage device at any time in a predetermined window of time in the future (e.g., the next seven days). In some embodiments, different samples of the aggregated effective historical space usage of the past 30 days may be input into each statistical model more than once to receive different sets of outputs…In some embodiments, space prediction is run over the physical size used, both live and snapshots, per storage device.” mentions using samples of historical and/or live (understood as current) space usage within a window of time which is used to predict a set of future values.
determining sizes of an available storage space and available durations of a set of candidate future moments in the plurality of future moments based on the plurality of predicted sizes, (Col 28, lines 21-59) “In some embodiments, in order to run a "what if” scenario, the VM's size measurements are subtracted or added from the storage device history, adjusted by any bloating caused by moving snapshots or differences in data compression technology…Calculate the set S of differences between Space[T] and Space[T + 1] for all T in the training data
Start with currentSize=Space[Tmax]
Loop K times:
Select a random element delta of S
currentSize+=delta
Return the maximum currentSize over the entire prediction
(not just the last value.)” mentions finding the change in space for each change in time from a set of predicted sizes.
the available storage space being a storage space that is not used in a storage space allocated to the file system; (Col 5, line 24 – Col 6, line 6) “VM load balancing server is configured to use each combined, pool-level predicted metric that is identified to be improved to select one or more VMs to move/migrate from their current/source storage devices within the pool to a different destination storage device within the pool.” mentions migrating a VM to a separate storage device, VM being understood as including a file system.  
determining, based on the sizes of the available storage space and the available durations of the set of candidate future moments, a plurality of predicted values that characterize available storage capacities of the set of candidate future moments; (Col 28, lines 1-35, Col 15, Lines 4-10) “In various embodiments, samples of the aggregated effective historical space usage of a predetermined historical window of time ( e.g., the past 30 days) are input into each of one or more different statistical models and the statistical models are configured to output various predictions of space usage across all the VMs that reside at the current storage device at any time in a predetermined window of time in the future (e.g., the next seven days). In some embodiments, different samples of the aggregated effective historical space usage of the past 30 days may be input into each statistical model more than once to receive different sets of outputs…In some embodiments, space prediction is run over the physical size used, both live and snapshots, per storage device.” (Col 28, lines 1-35) mentions a window (e.g. the next seven days) of predicted space usage. “FIG. 5 is a flow diagram showing an embodiment of a process for determining the effective historical VM space usage data at a storage device. In some embodiments, process 500 is implemented by VM load balancing server 112 of system 100 ofFIG.1. In some embodiments, step 402 of process 400 of FIG. 4 is implemented, at least in part, using process 500.” (Col 15, Lines 4-10) Wherein historical space usage data is understood to encompass available storage.
determining a target moment from the set of candidate future moments based on the plurality of predicted values, (Col 28, lines 38-54)  “Return the maximum currentSize over the entire prediction (not just the last value.)”  mentions choosing a predicted value to use.
the recycling is performed only in response to a determination that the target duration is less than a second threshold duration. (Col 5, lines 8-23) “VM load balancing server will identify one or more predicted metrics within the combined predicted metric data structure that are to be improved. In various embodiments, one or more predicted metrics are determined to be improved by comparing those values to one or more respective threshold values. For example, if a combined predicted metric is greater than a threshold value associated with the corresponding metric type, then the combined predicted metric is determined to be improved.” Wherein the threshold value is second moment duration and if duration is less than the threshold the duration needs to be improved. Wherein Recycling is understood as the improvement.

Popuri may not teach determining a target duration from the current moment to the target moment;

	Oberhofer teaches determining a target duration from the current moment to the target moment (¶ 0049) “the method comprises monitoring the time period required for writing a copy of one of the images of the at least one application programs to a non-volatile storage medium; and prohibiting the automated creation and storing of a further image of said application program in the global memory until at least the monitored time period has lapsed between a first moment of storing the image preceding said further image in the global memory and a second moment of storing said further image in the global memory.” Implicitly requires calculation of time between first moment and second moment which is understood as the target duration.
Oberhofer teaches recycling, at the target moment, at least part of the available storage space, and whereby storage space utilization in the storage system is increased. (¶ 0037; 0041; 0049; 0061) “at the runtime of the application programs of the LPARs, dynamically re-allocating memory elements of the global memory and/or of some first memory portions and/or of an unassigned memory portion of the main memory for modifying the size of the global memory...memory elements may be de-allocated from the global memory and may be allocated to one of the LPARs whose first memory portion is almost used to its capacity for increasing the size of said first memory portion. Said features may enable…logic to dynamically modify the sizes of the main memories of the individual LPAR” (¶ 0037) , “In case the predicted required memory space is so small that the amount of unused memory of said first memory portion exceeds a threshold value, the size of said first memory portion is decreased.” (¶ 0041) , “the method comprises monitoring the time period required for writing a copy of one of the images of the at least one application programs to a non-volatile storage medium; and prohibiting the automated creation and storing of a further image of said application program in the global memory until at least the monitored time period has lapsed between a first moment of storing the image preceding said further image in the global memory and a second moment of storing said further image in the global memory.”  (¶ 0049), “The control module 506 of the optimizer 206 may trigger the execution of hardware functions for reassigning memory elements in order to dynamically increase or decrease the fraction of the available memory assigned to a particular one of the LPARs.” (¶ 0061)  Wherein decreasing memory portion of an LPAR and re-allocating that memory is understood to be recycling a part of available storage at a future (target) moment. Wherein further images of the application programs store to the unused (recycled) memory. Wherein the dynamic function may increase or decrease available memory (utilization).

Popuri and Oberhofer are analogous art because they are from the same field of endeavor in computer memory. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Popuri and Oberhofer before them to modify the prediction and improvement of Popuri to include the re-allocation and time calculation of Oberhofer. The suggestion and/or motivation for doing so would be obtaining the advantage of restricting backup data from consuming memory.. (Oberhofer ¶ 0031) Therefore, it would have been obvious to combine Popuri and Oberhofer to obtain the claimed invention as specified in the instant application claims.

The combination of Popuri and Oberhofer may not teach using other file systems also running in a storage system that runs the file system.

Cherkasova teaches using other file systems also running in a storage system that runs the file system. (¶ 0051) “The library includes a set of objects or filesystems 310 being backed-up to storage devices, such as tape drives (shown as 320A, 320B, to 320N) using multiple disk agents (shown as 330A, 330B, to 330N). A backup tool 340 manages the backup of the filesystems to the tape drives.” Mentions filesystems (filesystem and other filesystems) being stored on tape drives (running in a storage system).

Popuri, Oberhofer and Cherkasova are analogous art because they are from the same field of endeavor in computer memory. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Popuri, Oberhofer and Cherkasova before them to modify the recycling and time calculation of Oberhofer to include the file systems library of Cherkasova. The suggestion and/or motivation for doing so would be obtaining the advantage of reducing processing time. (Cherkasova ¶ 0014) Therefore, it would have been obvious to combine Popuri, Oberhofer and Cherkasova to obtain the claimed invention as specified in the instant application claims.

Regarding claim 2, The combination of Popuri, Oberhofer and Cherkasova teaches the method according to claim 1, wherein determining the plurality of predicted sizes comprising: 
acquiring sizes of the storage space used at the set of historical moments and the current moment (Popuri Col 18, lines 40 – 57) “aggregated effective historical space usage data at the current storage device is determined based at least in part on adding the modified measured set of space usage values to historical space usage data stored at the current storage device.” mentions saving space usage values wherein the storing of the data is understood as an acquisition of the sizes.
determining the plurality of predicted sizes based on the sizes of the storage space that have been used and a storage space prediction model, the storage space prediction model being trained by inputting a first reference size of a storage space used by the file system at a first reference moment and outputting a second reference size of a storage space used at a second reference moment following the first reference moment. (Popuri Col 28, lines 1 - 48) “In various embodiments, samples of the aggregated effective historical space usage of a predetermined historical window of time ( e.g., the past 30 days) are input into each of one or more different statistical models and the statistical models are configured to output various predictions of space usage across all the VMs that reside at the current storage device at any time in a predetermined window of time in the future (e.g., the next seven days)... In some embodiments, the three component predictors that are used include: linear regression over the course of the month (with normal noise distribution), linear regression over the past week (with a maximum over a normal distribution of noise), and Monte Carlo simulation” mentions training data and a linear regression which can be used as a trained prediction model.

Regarding claim 3, The combination of Popuri, Oberhofer and Cherkasova teaches the method according to claim 1, wherein determining the sizes of the available storage space and the available durations comprises: 
	determining, from the plurality of predicted sizes, a first predicted size associated with a first candidate future moment in the plurality of future moments; (Popuri Col 28, lines 1 - 51) “Calculate the set S of differences between Space[T] and Space[T + 1] for all T in the training data
Start with currentSize=Space[Tmax]
Loop K times:
Select a random element delta of S
currentSize+=delta
Return the maximum currentSize over the entire prediction
(not just the last value.)” The first prediction in the set is understood as a first candidate. 
determining a second future moment from the plurality of future moments based on the first predicted size, a predicted size of each moment between the first candidate future moment and the second future moment being less than or equal to the first predicted size; (Popuri Col 28, lines 1- 51; Col 5, line 24 – Col 6, line 6) “Calculate the set S of differences between Space[T] and Space[T + 1] for all T in the training data
Start with currentSize=Space[Tmax]
Loop K times:
Select a random element delta of S
currentSize+=delta
Return the maximum currentSize over the entire prediction
(not just the last value.)” (Popuri Col 28, lines 1- 51) The last prediction in the set is understood as a second candidate. “ "improving" that combined predicted metric includes lowering the probability that the undesirable event will happen ( e.g., to be below the threshold value corresponding to that metric type).” (Popuri Col 5, line 24 – Col 6, line 6) The undesirable event is understood as inefficient storage, the metric type is understood as the size
determining, if it is determined that an actual duration between the first candidate future moment and the second future moment is longer than or equal to a first threshold duration, the actual duration as an available duration of the first candidate future moment; (Oberhofer ¶ 0049) , (Popuri Col 5, lines 8-23) “the method comprises monitoring the time period required for writing a copy of one of the images of the at least one application programs to a non-volatile storage medium; and prohibiting the automated creation and storing of a further image of said application program in the global memory until at least the monitored time period has lapsed between a first moment of storing the image preceding said further image in the global memory and a second moment of storing said further image in the global memory.” (Oberhofer ¶ 0049) , “VM load balancing server will identify one or more predicted metrics within the combined predicted metric data structure that are to be improved. In various embodiments, one or more predicted metrics are determined to be improved by comparing those values to one or more respective threshold values. For example, if a combined predicted metric is greater than a threshold value associated with the corresponding metric type, then the combined predicted metric is determined to be improved.” (Popuri Col 5, lines 8-23) Wherein in Popuri the threshold value is duration and testing to see it the actual duration is outside the bounds of the first and second future moment. Wherein Oberhofer Implicitly requires calculation of duration to future moment. Wherein Popuri uses the time calculation of Oberhofer to calculate the future moment.
and determining a size of an available storage space of the first candidate future moment based on the first predicted size and the size of the allocated storage space. (Popuri Col 28, lines 1 - 51) “Calculate the set S of differences between Space[T] and Space[T + 1] for all T in the training data
Start with currentSize=Space[Tmax]
Loop K times:
Select a random element delta of S
currentSize+=delta
Return the maximum currentSize over the entire prediction
(not just the last value.)” The return value includes the size of the candidate prediction.

Regarding claim 4, The combination of Popuri, Oberhofer and Cherkasova teaches the method according to claim 3, wherein determining the sizes of the available storage space and the available durations further comprising: 
and determining a size of the available storage space based on a maximum predicted size of the future moment set and the size of the allocated storage space. (Popuri Col 28, lines 1 - 51) “Calculate the set S of differences between Space[T] and Space[T + 1] for all T in the training data
Start with currentSize=Space[Tmax]
Loop K times:
Select a random element delta of S
currentSize+=delta
Return the maximum currentSize over the entire prediction (not just the last value.)” The return value uses the maximum predicted size over the set.
determining, if it is determined that the actual duration is less than the first threshold 10duration, the first threshold duration as the available duration; determining a future moment set formed by future moments following the first candidate future moment by a duration within the first threshold duration; (Popuri Col 5, lines 8-23) “VM load balancing server will identify one or more predicted metrics within the combined predicted metric data structure that are to be improved. In various embodiments, one or more predicted metrics are determined to be improved by comparing those values to one or more respective threshold values. For example, if a combined predicted metric is greater than a threshold value associated with the corresponding metric type, then the combined predicted metric is determined to be improved.” Wherein the threshold value is duration and if duration is below the threshold the duration needs to be improved. Picking a duration following the first candidate future moment is understood as an improvement.

Regarding claim 5, The combination of Popuri, Oberhofer and Cherkasova teaches the method according to claim 1, wherein determining the target moment comprises: determining at least one candidate predicted value greater than a first threshold from the plurality of predicted values; (Popuri Col 12, lines 1-20) “VM selection engine is configured to compare each combined predicted metric of a combined predicted metric data structure associated with a pool to a predetermined threshold value associated with the corresponding metric type. In the event that the combined predicted metric exceeds the predetermined threshold value, then the combined predicted metric (and its associated metric type) is identified as one that is to be improved.” Wherein the metric type is understood as size.
determining a target predicted value from the at least one candidate predicted value; (Popuri Col 28, lines 1 - 51) “Calculate the set S of differences between Space[T] and Space[T + 1] for all T in the training data
Start with currentSize=Space[Tmax]
Loop K times:
Select a random element delta of S
currentSize+=delta
Return the maximum currentSize over the entire prediction (not just the last value.)” Uses one candidate predicted value using the max as the target. 
	and determining the target moment based on the target predicted value. (Oberhofer ¶ 0049) “the method comprises monitoring the time period required for writing a copy of one of the images of the at least one application programs to a non-volatile storage medium; and prohibiting the automated creation and storing of a further image of said application program in the global memory until at least the monitored time period has lapsed between a first moment of storing the image preceding said further image in the global memory and a second moment of storing said further image in the global memory.” Implicitly requires calculation of target future moment.

Regarding claim 6, The combination of Popuri, Oberhofer and Cherkasova teaches the method according to claim 5, wherein the at least one candidate predicted value comprises a plurality of candidate predicted values, and wherein determining the target 25predicted value from the at least one candidate predicted value comprising: 
determining the maximum candidate predicted value among the plurality of candidate predicted values as the target predicted value. (Popuri Col 28, lines 1 - 51) “Calculate the set S of differences between Space[T] and Space[T + 1] for all T in the training data
Start with currentSize=Space[Tmax]
Loop K times:
Select a random element delta of S
currentSize+=delta
Return the maximum currentSize over the entire prediction (not just the last value.)” Uses the max size value as the target from a set (plurality) of predictions.

Regarding claim 16, The combination of Popuri, Oberhofer and Cherkasova teaches the method according to claim 1, wherein the recycling increases a size of available storage resources in the storage system. (Oberhofer ¶ 0037; 0041; 0049; 0061) “at the runtime of the application programs of the LPARs, dynamically re-allocating memory elements of the global memory and/or of some first memory portions and/or of an unassigned memory portion of the main memory for modifying the size of the global memory...memory elements may be de-allocated from the global memory and may be allocated to one of the LPARs whose first memory portion is almost used to its capacity for increasing the size of said first memory portion. Said features may enable…logic to dynamically modify the sizes of the main memories of the individual LPAR” (¶ 0037) , “In case the predicted required memory space is so small that the amount of unused memory of said first memory portion exceeds a threshold value, the size of said first memory portion is decreased.” (¶ 0041) , “the method comprises monitoring the time period required for writing a copy of one of the images of the at least one application programs to a non-volatile storage medium; and prohibiting the automated creation and storing of a further image of said application program in the global memory until at least the monitored time period has lapsed between a first moment of storing the image preceding said further image in the global memory and a second moment of storing said further image in the global memory.”  (¶ 0049), “The control module 506 of the optimizer 206 may trigger the execution of hardware functions for reassigning memory elements in order to dynamically increase or decrease the fraction of the available memory assigned to a particular one of the LPARs.” (¶ 0061)  Wherein decreasing memory portion of an LPAR and re-allocating that memory is understood to be the recycling. Wherein the dynamic function may increase (increases a size) or decrease available memory (storage resources in the storage system).

Regarding claim 19, The combination of Popuri, Oberhofer and Cherkasova teaches the method according to claim 1, wherein recycling at least part of the available storage space for use by another file system at the target moment only inU.S. Application No.:  response to a determination that the target duration is less than the second threshold duration causes the available storage space to be recycled quickly. (Popuri Col 5, lines 8-23) “VM load balancing server will identify one or more predicted metrics within the combined predicted metric data structure that are to be improved. In various embodiments, one or more predicted metrics are determined to be improved by comparing those values to one or more respective threshold values. For example, if a combined predicted metric is greater than a threshold value associated with the corresponding metric type, then the combined predicted metric is determined to be improved.” , (Oberhofer ¶ 0037; 0041; 0049; 0061) “at the runtime of the application programs of the LPARs, dynamically re-allocating memory elements of the global memory and/or of some first memory portions and/or of an unassigned memory portion of the main memory for modifying the size of the global memory...memory elements may be de-allocated from the global memory and may be allocated to one of the LPARs whose first memory portion is almost used to its capacity for increasing the size of said first memory portion. Said features may enable…logic to dynamically modify the sizes of the main memories of the individual LPAR” (¶ 0037) , “In case the predicted required memory space is so small that the amount of unused memory of said first memory portion exceeds a threshold value, the size of said first memory portion is decreased.” (¶ 0041) , “the method comprises monitoring the time period required for writing a copy of one of the images of the at least one application programs to a non-volatile storage medium; and prohibiting the automated creation and storing of a further image of said application program in the global memory until at least the monitored time period has lapsed between a first moment of storing the image preceding said further image in the global memory and a second moment of storing said further image in the global memory.”  (¶ 0049), “The control module 506 of the optimizer 206 may trigger the execution of hardware functions for reassigning memory elements in order to dynamically increase or decrease the fraction of the available memory assigned to a particular one of the LPARs.” (¶ 0061) , (Cherkasova ¶ 0051) “The library includes a set of objects or filesystems 310 being backed-up to storage devices, such as tape drives (shown as 320A, 320B, to 320N) using multiple disk agents (shown as 330A, 330B, to 330N). A backup tool 340 manages the backup of the filesystems to the tape drives.” Wherein the threshold value of Popuri is a second moment duration (target duration) and if duration is less than the threshold (second threshold duration) the duration needs to be improved. Wherein Recycling is understood as the improvement. Wherein decreasing memory portion of an LPAR and re-allocating that memory of Oberhofer is understood to be the recycling quickly (with any computer) at least part of the available storage space. The filesystems of Cherkasova (filesystem and another filesystem) are stored on tape drives (running in a storage system). Wherein the improvement of Popuri includes the re-allocation of Oberhofer and the filesystems of Cherkasova. [In view of 112(b) interpretation]

Claims 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Popuri in view of Oberhofer and Cherkasova, as applied to claim 2 above, and further in view of Gong (US Patent Application Publication 2021/0004682).

Regarding claim 17, The combination of Popuri, Oberhofer and Cherkasova teaches the method according to claim 2, wherein the storage space prediction model comprises a model. (Oberhofer ¶ 0037; 0041; 0049; 0061) “at the runtime of the application programs of the LPARs, dynamically re-allocating memory elements of the global memory and/or of some first memory portions and/or of an unassigned memory portion of the main memory for modifying the size of the global memory...memory elements may be de-allocated from the global memory and may be allocated to one of the LPARs whose first memory portion is almost used to its capacity for increasing the size of said first memory portion. Said features may enable…logic to dynamically modify the sizes of the main memories of the individual LPAR” (Oberhofer ¶ 0037) , “In case the predicted required memory space is so small that the amount of unused memory of said first memory portion exceeds a threshold value, the size of said first memory portion is decreased.” (Oberhofer ¶ 0041) , “the method comprises monitoring the time period required for writing a copy of one of the images of the at least one application programs to a non-volatile storage medium; and prohibiting the automated creation and storing of a further image of said application program in the global memory until at least the monitored time period has lapsed between a first moment of storing the image preceding said further image in the global memory and a second moment of storing said further image in the global memory.”  (Oberhofer ¶ 0049), “The control module 506 of the optimizer 206 may trigger the execution of hardware functions for reassigning memory elements in order to dynamically increase or decrease the fraction of the available memory assigned to a particular one of the LPARs.” (Oberhofer ¶ 0061)  Wherein decreasing memory portion of an LPAR and re-allocating that memory is understood to be the recycling. Wherein the dynamic function may increase (increases a size) or decrease available memory (storage resources in the storage system).

	The combination of Popuri, Oberhofer and Cherkasova may not teach a long-short term memory (LSTM) prediction model.

	Gong teaches a long-short term memory (LSTM) prediction model. (¶ 0071, 0109) “Sequence model 265 of prediction model 266 is an example of sequence model 165 of FIG. 1 including some or all of the functionality of sequence model 165 of computing system 160 of FIG. 1. Sequence model 265 may be implemented in various ways using one or more different types of sequence models, including LSTM models, attention models, RNN models, and the like.” (¶ 0071) , “Example recurrent neural networks include long short-term (LSTM) recurrent neural networks; gated recurrent units; bi-direction recurrent neural networks; continuous time recurrent neural networks; neural history compressors; echo state networks; Elman networks; Jordan networks; recursive neural networks; Hopfield networks; fully recurrent networks; sequence-to-sequence configurations; etc.” (¶ 0109) Mentions prediction using a LSTM recurrent neural network (long-short term memory (LSTM) model).

Popuri, Oberhofer, Cherkasova and Gong are analogous art because they are from the same field of endeavor in computing. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Popuri, Oberhofer, Cherkasova and Gong before them to modify the prediction of the combination of Popuri, Oberhofer and Cherkasova to include the use of predictive neural networks of Gong. The suggestion and/or motivation for doing so would be obtaining the advantage of improving future predictions. (Gong ¶ 0019). Therefore, it would have been obvious to combine Popuri, Oberhofer, Cherkasova and Gong to obtain the claimed invention as specified in the instant application claims.

Regarding claim 18, The combination of Popuri, Oberhofer and Cherkasova teaches the method according to claim 2, wherein the storage space prediction model comprises a model. (Oberhofer ¶ 0037; 0041; 0049; 0061) “at the runtime of the application programs of the LPARs, dynamically re-allocating memory elements of the global memory and/or of some first memory portions and/or of an unassigned memory portion of the main memory for modifying the size of the global memory...memory elements may be de-allocated from the global memory and may be allocated to one of the LPARs whose first memory portion is almost used to its capacity for increasing the size of said first memory portion. Said features may enable…logic to dynamically modify the sizes of the main memories of the individual LPAR” (Oberhofer ¶ 0037) , “In case the predicted required memory space is so small that the amount of unused memory of said first memory portion exceeds a threshold value, the size of said first memory portion is decreased.” (Oberhofer ¶ 0041) , “the method comprises monitoring the time period required for writing a copy of one of the images of the at least one application programs to a non-volatile storage medium; and prohibiting the automated creation and storing of a further image of said application program in the global memory until at least the monitored time period has lapsed between a first moment of storing the image preceding said further image in the global memory and a second moment of storing said further image in the global memory.”  (Oberhofer ¶ 0049), “The control module 506 of the optimizer 206 may trigger the execution of hardware functions for reassigning memory elements in order to dynamically increase or decrease the fraction of the available memory assigned to a particular one of the LPARs.” (Oberhofer ¶ 0061)  Wherein decreasing memory portion of an LPAR and re-allocating that memory is understood to be the recycling. Wherein the dynamic function may increase (increases a size) or decrease available memory (storage resources in the storage system).

	The combination of Popuri, Oberhofer and Cherkasova may not teach a neural network prediction model. 

	Gong teaches a neural network prediction model. (¶ 0071, 0109) “Sequence model 265 of prediction model 266 is an example of sequence model 165 of FIG. 1 including some or all of the functionality of sequence model 165 of computing system 160 of FIG. 1. Sequence model 265 may be implemented in various ways using one or more different types of sequence models, including LSTM models, attention models, RNN models, and the like.” (¶ 0071) , “Example recurrent neural networks include long short-term (LSTM) recurrent neural networks; gated recurrent units; bi-direction recurrent neural networks; continuous time recurrent neural networks; neural history compressors; echo state networks; Elman networks; Jordan networks; recursive neural networks; Hopfield networks; fully recurrent networks; sequence-to-sequence configurations; etc.” (¶ 0109) Mentions prediction using a recurrent neural network (neural network model).

The same motivation that was utilized for combining Popuri, Oberhofer, Cherkasova and Gong as set forth in claim 17 is equally applicable to claim 18.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Popuri in view of Oberhofer and Cherkasova, as applied to claim 2 above, and further in view of Colgrove (US Patent Application Publication 2021/0334206) and Manadhata (US Patent Application Publication 2018/0268304).

	Regarding claim 20, The combination of Popuri, Oberhofer and Cherkasova teaches the method of claim 2, and a threshold time period after having previously been recycled. (Popuri Col 28, lines 1-35) “In various embodiments, samples of the aggregated effective historical space usage of a predetermined historical window of time ( e.g., the past 30 days) are input into each of one or more different statistical models and the statistical models are configured to output various predictions of space usage across all the VMs that reside at the current storage device at any time in a predetermined window of time in the future (e.g., the next seven days). In some embodiments, different samples of the aggregated effective historical space usage of the past 30 days may be input into each statistical model more than once to receive different sets of outputs…In some embodiments, space prediction is run over the physical size used, both live and snapshots, per storage device.” Wherein the time window (threshold time period) includes historical space usage of improvements (having previously been recycled).

	The combination of Popuri, Oberhofer and Cherkasova may not teach incrementing a storage space recycling error count each time a portion of storage space is allocated;
	retraining the prediction model responsive to error count exceeding a threshold number of errors.

	Colgrove teaches incrementing a storage space recycling error count each time a portion of storage space is allocated (¶ 0143) “An erase block within an SSD may comprise several pages. A page may include 4 KB of data storage space. An erase block may include 64 pages, or 256 KB. In other embodiments, an erase block may be as large as 1 megabyte (MB), and include 256 pages. An allocation unit size may be chosen in a manner to provide both sufficiently large sized units and a relatively low number of units to reduce overhead tracking of the allocation units. In one embodiment, one or more state tables may maintain a state of an allocation unit (allocated, free, erased, error), a wear level, and a count of a number of errors (correctable and/or uncorrectable) that have occurred within the allocation unit. In one embodiment, an allocation unit is relatively small compared to the total storage capacity of an SSD. Other amounts of data storage space for pages, erase blocks and other unit arrangements are possible and contemplated.” Wherein an SSD (storage space) allocation errors (recycling error) that have occurred following an allocation (each time a portion of storage space is allocated) are counted.

Popuri, Oberhofer, Cherkasova and Colgrove are analogous art because they are from the same field of endeavor in computing. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Popuri, Oberhofer, Cherkasova and Colgrove before them to modify the recycling of the combination of Popuri, Oberhofer and Cherkasova to include the error count of Colgrove. The suggestion and/or motivation for doing so would be obtaining the advantage of efficiently performing storage. (Colgrove ¶ 0007). Therefore, it would have been obvious to combine Popuri, Oberhofer, Cherkasova and Colgrove to obtain the claimed invention as specified in the instant application claims.

	The combination of Popuri, Oberhofer, Cherkasova, and Colgrove may not teach retraining the prediction model responsive to error count exceeding a threshold number of errors.

	Manadhata teaches retraining the prediction model responsive to error count exceeding a threshold number of errors. (¶ 0055) ”A validation metric 214 may be computed for the prediction model 218. The validation metric 214 may be utilized to determine when to retrain the analytics module 216 (e.g., when the error rates in a few consecutive time periods go beyond a threshold) and when to retire the analytics module 216 (e.g., when the detection rate is too low, or when the error rates are too high, or a combination of both). In some examples, the validation metric 214 may be utilized to determine when to retrain the prediction model 218.” Wherein the prediction model is retrained (retraining the prediction model) when (responsive to) error rates are too high (error count exceeding a threshold number of errors).

	Popuri, Oberhofer, Cherkasova, Colgrove and Manadhata are analogous art because they are from the same field of endeavor in computing. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Popuri, Oberhofer, Cherkasova, Colgrove and Manadhata before them to modify the model of the combination of Popuri, Oberhofer, Cherkasova and Colgrove to include the retraining of Manadhata. The suggestion and/or motivation for doing so would be obtaining the advantage of continuously validating prediction models over time. (Manadhata ¶ 0012). Therefore, it would have been obvious to combine Popuri, Oberhofer, Cherkasova, Colgrove and Manadhata to obtain the claimed invention as specified in the instant application claims.

	Regarding claims 8 - 13 and 15, claims 8 - 13 and 15 comprise the same or
similar limitations as claims 1 – 6, and 1, respectively, and are, therefore, rejected for the same or similar reasons. 
	Regarding claim 8, The combination of Popuri, Oberhofer and Cherkasova teaches an electronic device, comprising: at least one processor; and a memory coupled to the at least one processor and having instructions stored thereon, the instructions causing, when executed by the at least one processor, the device to perform actions: (Cherkasova ¶ 0096, 0098) “process using computers and/or mechanical/electrical devices.” (Cherkasova ¶ 0096) “software programming code…is accessed by a processor or processors of the computer or server from long-term storage media of some type..The software programming code is embodied or stored on any of a variety of known physical and tangible media for use with a data processing system…Alternatively, the programming code is embodied in the memory and accessed by the processor using the bus.” (Cherkasova ¶ 0098)
	Regarding claim 15. The combination of Popuri, Oberhofer and Cherkasova teaches a computer program product having a non-transitory computer readable medium which stores a set of instructions to manage a storage space; the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method (Cherkasova ¶ 0096, 0098) “process using computers and/or mechanical/electrical devices.” (Cherkasova ¶ 0096) “software programming code…is accessed by a processor or processors of the computer or server from long-term storage media of some type..The software programming code is embodied or stored on any of a variety of known physical and tangible media for use with a data processing system…Alternatively, the programming code is embodied in the memory and accessed by the processor using the bus.” (Cherkasova ¶ 0098)

Response to Arguments

Applicant's arguments filed June 8, 2022 regarding the 101 rejection have been fully considered and are persuasive. Therefore, the 101 rejection is hereby withdrawn.

Applicant's arguments filed June 8, 2022 regarding the prior art rejection have been fully considered but they are not persuasive.

Applicant’s arguments with respect to claims 1, 8, and 15 limitation “using other file systems also running in a storage system that runs the file system” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding claims 1, 8, and 15, applicant argues (see page 15) Oberhofer does not teach “recycling, at the target moment, at least part of the available storage space, and whereby storage space utilization in the storage system is increased.”. Examiner respectfully disagrees. 
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Increasing utilization in view of newly added claim 16 refers to increasing available space. Oberhofer (¶ 0061) as seen in the claim 1 rejection above, explicitly states memory is dynamically increased or decreased. Applicant fails to explain the difference between prior art cited and instant claims. Therefore,  Oberhofer teaches the limitations as claimed.

Regarding claims 1, 8, and 15, applicant argues (see page 15) Popuri does not teach the recycling is performed only in response to a determination that the target duration is less than a second threshold duration. Examiner respectfully disagrees. 
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Popuri checks a predicted metric threshold, and when the value is less than the predicted metric threshold the load balance will be improved (recycled), (Col 5, lines 8-23), the predicted metric is a time window (Col 28, lines 1-35) which is a duration. Applicant fails to explain the difference between prior art cited and instant claims. Therefore, Popuri teaches the limitations as claimed.

With respect to applicant's arguments regarding the remaining dependent claims, the arguments rely on the allegation that the independent claims are patentable and, therefore, for the same reasons the dependent claims are patentable. However, as addressed above, the independent claims are not patentable, thus, applicant's arguments with respect to the remaining dependent claims are not persuasive.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Cherkasova (US Patent Application Publication 2011/0082837) teaches backup filesystems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J FARLOW whose telephone number is (571)272-1692. The examiner can normally be reached 7:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J FARLOW/Examiner, Art Unit 2137
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137